                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION
                           7:04-CR-82-4H


UNITED STATES OF AMERICA,          )
                                   )
                                   )
                                   )
     v.                            )
                                   )
                                                      ORDER
                                   )
TIMOTHY NICHOLAS RHODES            )
                                   )
     Defendant.                    )
                                    )



     This matter is before the court on defendant’s motion for

compassionate release [DE #328]. Defendant, through counsel, filed

a memorandum in support as well as a sealed exhibit in support of

his motion. [DE #331, #332, #334.] The government has responded in

opposition [DE #336].     The court has reviewed all these filings

and other relevant documents in the record.         This matter is ripe

for adjudication.

                               BACKGROUND

     Defendant, who is approximately 40 years old, moves for

compassionate release based on the COVID-19 pandemic and his

underlying health conditions.

     On August 7, 2006, defendant pled guilty, pursuant to a

written plea agreement, to two counts of distribution of more than



       Case 7:04-cr-00082-H Document 338 Filed 03/31/21 Page 1 of 6
five grams of cocaine base.    On April 4, 2007, this court sentenced

defendant to a term of imprisonment of 324 months to be followed

by five years of supervised release.          On October 1, 2015, his

sentence was reduced to 262 months, and on July 2, 2019, pursuant

to the First Step Act, Count 5 was reduced to 240 months, and count

six was reduced to 22 months, but to run consecutively, resulting

in the total sentence remaining 262 months. His supervised release

term was reduced to 3 years on both counts, to run concurrently.

He is currently incarcerated at Coleman Low FCI and his projected

release date is March 13, 2024.

                          COURT’S DISCUSSION

     Defendant seeks a reduction in his sentence to time served

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018 (“First Step Act”). 1 That statute provides in

relevant part:

     The court may not modify a term of imprisonment once it has

been imposed except that—

     (1)   in any case—

     (A)   the court, upon motion of the Director of the Bureau
           of Prisons, or upon motion of the defendant after
           the    defendant    has    fully    exhausted    all
           administrative rights to appeal a failure of the
           Bureau of Prisons to bring a motion on the

1
 The First Step Act amended § 3582(c)(1)(A) to permit a defendant
to bring such a motion. See Pub. L. No. 115-391, § 603(b), 132
Stat. 5194, 5239 (2018).

                                    2

       Case 7:04-cr-00082-H Document 338 Filed 03/31/21 Page 2 of 6
          defendant’s behalf or the lapse of 30 days from the
          receipt of such a request by the warden of the
          defendant’s facility, whichever is earlier, may
          reduce the term of imprisonment. . ., after
          considering the factors set forth in section
          3553(a) to the extent that they are applicable, if
          it finds that—

          (i)      extraordinary   and   compelling          reasons
                   warrant such a reduction. . .

     and that such a reduction is consistent with applicable

     policy statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c).

     The Sentencing Commission has not issued a policy statement

applicable to motions filed by defendants under this statute.

United States v. McCoy, 981 F.3d 271, 275 (4th Cir. 2020). “[A]s

a result, district courts are ‘empowered. . . to consider any

extraordinary and compelling reason for release that a defendant

might raise.’” Id. at 284 (citation omitted).

     In deciding whether a sentence reduction is appropriate, the

court must also consider the applicable § 3553(a) factors. 18

U.S.C. § 3582(c)(1)(A).

     These factors include: “(1) [Defendant’s] personal
     history and characteristics; (2) his sentence relative
     to the nature and seriousness of his offense; (3) the
     need for a sentence to provide just punishment, promote
     respect for the law, reflect the seriousness of the
     offense, deter crime, and protect the public; (4) the
     need for rehabilitative services; (5) the applicable
     guideline sentence; and (6) the need to avoid
     unwarranted sentencing disparities among similarly-
     situated defendants.”

United States v. Adona, No. CR PX-17-345, 2020 WL 4338889, at *2

                                    3

       Case 7:04-cr-00082-H Document 338 Filed 03/31/21 Page 3 of 6
(D. Md. July 28, 2020) (alteration in original) (citation omitted).

The court will also consider post-sentencing conduct, including

evidence of rehabilitation.          United States v. Nabaya, 2021 WL

54361, at * 3 (E.D.Va. Jan. 6, 2021).

     The government does not challenge that defendant has met the

exhaustion requirement.       Defendant requested compassionate release

from the Warden on May 6, 2020, and the request was denied on June

1, 2020.     The court can consider defendant’s motion because “the

defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf, or the lapse of 30 days from the receipt of

such a request by the Warden of the defendant’s facility, whichever

is earlier.”      18 U.S.C. § 3582(c)(1)(A).

       As to defendant’s underlying medical conditions, defendant

suffers       from     gastro-esophageal        reflux      disease        with

esophagitis/esophageal stricture.          He has difficulty swallowing,

and this condition requires he be dilated several times a year to

control his esophageal strictures.            [DE #332]. He suffers from

epilepsy and peripheral neuropathy. He is six feet tall and weighs

230 pounds, meaning he is considered obese with a body mass index

of 31.2. Additionally, he is being treated for mental health

disorders, responding well to his prescribed medications.                [Id.]




                                       4

          Case 7:04-cr-00082-H Document 338 Filed 03/31/21 Page 4 of 6
     The   government      disputes      whether   defendant     can    establish

extraordinary     and    compelling      circumstances    for     his    release.

Defendant has not shown a strong connection between his particular

medical conditions and susceptibility to severe COVID-19 disease.

However,   even     if    the    court       assumes   defendant       has   shown

extraordinary and compelling circumstances, the 3553(a) factors

weigh against granting compassionate release.                 See United States

v.   McCoy,   981       F.3d    271,   275     (4th    Cir.    2020)     (stating

that § 3582(c)(1)(A) requires district courts to determine “if

the § 3553(a) factors merit [compassionate release]”).

     Defendant has served approximately 16 years in prison, during

which time has obtained his GED, taken a variety of educational

and personal development programs, and worked at various positions

within BOP.     [DE #331, Ex. A—Progress Report.] He is presently

assigned to kitchen duty, where he enjoys cooking.               To his credit,

he has served as an inmate suicide watch companion. However, while

he has maintained clear conduct since July 2019, he has had nine

incident reports during his incarceration, including refusing work

assignments, possessing intoxicants, refusing to obey an order,

refusing to take an alcohol test, and use of drugs/alcohol.                  While

the reports involving substances were more than a decade ago, the

refusing work assignment reports were relatively recent.

     Defendant has an extensive criminal history, evidenced by his

being assigned a Criminal History Category V at sentencing. Taking

                                         5

       Case 7:04-cr-00082-H Document 338 Filed 03/31/21 Page 5 of 6
into   account   all   the   3553(a)       factors   and   defendant’s    post-

sentencing conduct, including but not limited to the seriousness

of defendant’s convictions, his extensive criminal history, his

disciplinary issues while incarcerated, and the need for just

punishment, the court finds that even if the court found defendant

had    shown   extraordinary    and    compelling     circumstances,      these

factors weigh against compassionate release.



                                 CONCLUSION
       Therefore, having considered all the appropriate factors, in

its    discretion,     the   court     denies    defendant’s     motion    for

compassionate release.

            31st day of March 2021.
       This ____




                               __________________________________
                               Malcolm J. Howard
                               Senior United States District Judge

At Greenville, NC
#26




                                       6

         Case 7:04-cr-00082-H Document 338 Filed 03/31/21 Page 6 of 6
